2:20-mj-07098-EIL # 1   Page 1 of 12                                                E-FILED
                                                        Wednesday, 22 July, 2020 03:52:56 PM
                                                               Clerk, U.S. District Court, ILCD




                                                           




                                  s/s/ John  R.Brady
                                       John R.  Brady




                                        s/ Eric I. Long



Monticello, IL
            2:20-mj-07098-EIL # 1     Page 2 of 12



                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

In the Matter of the Seizure of                )
$46,300 in U.S. Currency held at               )                   
                                                   Case No. 20-MJ-________
Busey Bank in the name of                      )
Roniesha L. Green                              )

                   AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT

       I, John R. Brady, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the United States Secret Service, and have been

so employed since September 2002. I am presently assigned to the Springfield Resident

Office where my duties include the investigation of financial crimes.

       2.       This affidavit is in support of a seizure warrant to seize the proceeds of a

Small Business Administration loan totaling $46,300.00 in United States currency held in

the name of Roniesha L. Green, 893 W. Wood Street, Decatur, Illinois, at Busey Bank,

whose headquarters is located at 100 West University Avenue, Champaign, Illinois.

       3.       The information provided in this affidavit is known to me or was reported

to me by others involved in this investigation. Since this affidavit is for the limited

purpose of seeking an application to seize the aforementioned, it does not contain every

fact known to me.

                                    LEGAL AUTHORITY

       4.       Property which constitutes or is derived from proceeds traceable to any

offense constituting “specified unlawful activity” is forfeitable under 18 U.S.C. §
            2:20-mj-07098-EIL # 1      Page 3 of 12



981(a)(1)(C). The offense of wire fraud (18 U.S.C. § 1343) is a “specified unlawful

activity” as they are listed in 18 U.S.C. § 1961(1). See 18 U.S.C. § 1956(c)(7)(A) (defining

the term “specified unlawful activity”).

       5.       Property subject to forfeiture may be seized pursuant to a warrant issued

under 18 U.S.C. § 981(b). It is the Government’s burden “to show that probable cause

exists to believe that the property in question is subject to forfeiture.” United States v.

One Parcel of Real Estate Located at 1948 S. Martin Luther King Drive, 270 F.3d 1102, 1111

(7th Cir. 2001). Probable cause exists if the Government has established that the totality

of the circumstances demonstrates a nexus between the property and the fraudulent

activity. Id.

       6.       The United States may obtain seizure warrants for property located

outside the Central District of Illinois pursuant to 18 U.S.C. § 981(b)(3) and 28 U.S.C. §

1355(b). Title 18, United States Code, Section 981(b)(3) provides that, notwithstanding

the provisions of Rule 41(a), Federal Rules of Criminal Procedure, a seizure warrant

may be issued by a judicial officer in any district in which a forfeiture action against the

property may be filed under Section 1355(b) of Title 28, and may be executed in any

district in which the property is found. 28 U.S.C. § 1355(b)(1), in turn, provides that a

forfeiture action or proceeding may be brought in:

             (A)The district court for the district in which any of the acts or omissions
                 giving rise to the forfeiture occurred; or

             (B) Any other district where venue for the forfeiture action or proceeding is
                 specifically provided for in section 1395 of this title or any other statute.
         2:20-mj-07098-EIL # 1       Page 4 of 12



       7.    Issuance of the seizure warrant by a judicial officer in this district is

appropriate under 18 U.S.C. § 981(b)(3) because, as explained in this affidavit, this is a

district “in which . . . acts or omissions giving rise to the forfeiture occurred.” 28 U.S.C.

§ 1355(b)(1)(A).

       8.    18 U.S.C. § 1343 (wire fraud) states in relevant part as follows:

       Whoever, having devised or intending to devise any scheme or artifice to
       defraud, or for obtaining money or property by means of false or
       fraudulent pretenses, representations, or promises, transmits or causes to
       be transmitted by means of wire, radio, or television communication in
       interstate or foreign commerce, any writings, signs, signals, pictures, or
       sounds for the purpose of executing such scheme or artifice, shall be fined
       under this title or imprisoned not more than 20 years, or both.

                            DETAILS OF INVESTIGATION

       9.    On June 30, 2020, at a approximately 1:40 p.m., using a computer assigned

IP address 12.24.110.121, an application for an Economic Injury Disaster Loan (EIDL)

was made through the Small Business Administration’s (SBA) online portal and

assigned Application ID 3307556986.

       10.   Application ID 3307556986 identified the applicant as Roniesha Green

with an address as the 800 block of W. Wood Street in Decatur, Illinois. The loan

applicant provided the tax identification number with the same last four numbers as

Roniesha L. Green’s social security number.

       11.   In applying for that EIDL, the applicant for Application ID 3307556986

represented that Roniesha Green’s business was a sole proprietorship earning gross

revenues of $120,000. In applying for the EIDL under Application ID 3307556986, the

applicant also represented that Roniesha Green employed ten individuals.
         2:20-mj-07098-EIL # 1      Page 5 of 12



       12.   The applicant for Application ID 3307556986 provided an email address

and phone number for Roniesha Green as well as Busey Bank account number ending

in 586 for receipt of the EIDL proceeds.

       13.   Between June 25, 2020, and July 3, 2020, nineteen other applications for

EIDLs were submitted through the SBA’s online portal using the same IP address used

to create Application ID 3307556986. Of the twenty applications using this same IP

address, one provided a Texas address, three provided a California address, and 16

provided an Illinois address.

       14.   On July 1, 2020, at approximately 2:30 p.m., using a computer assigned the

same IP address (IP address 12.24.110.121), another application for an EIDL was made

through the Small Business Administration’s (SBA) online portal and assigned

Application ID 3307974043.

       15.   Application ID 3307974043 identified Brianna Workman as the applicant

with an address at the 2100 block of W. Marietta Street in Decatur, Illinois. Just like

Roniesha Green’s application, Workman’s application represented that Workman was a

sole proprietorship employing ten individuals with a gross revenue of $120,000.

       16.   On July 3, 2020, at approximately 12:04 p.m., a second application for an

EIDL was created in the name of Roniesha L. Green and assigned Application ID

3308475963. Application ID 3308475963 was also created using the same IP address (IP

address 12.24.110.121) used to create nineteen other applications, including Roniesha

Green’s prior application (Application ID 3307556986). Just like her June 30 application,

the July 3 application was made in the name of Roniesha L. Green and including the
         2:20-mj-07098-EIL # 1      Page 6 of 12



same social security number, telephone number, and address in the 800 block of W.

Wood Street in Decatur, Illinois.

       17.   Application ID 3308475963 also represented that Roniesha L. Green

owned a sole proprietorship that employed ten individuals and had $120,000 in gross

revenue.

       18.   Both Application ID 3307556986 and Application ID 3308475963 for

Roniesha Green’s businesses listed the business’s established date as December 20, 2018.

       19.   In order to obtain an EIDL though the SBA’s online portal, applicants

must certify that each of the following is true in order to remain eligible for the EIDL:

           x Applicant is not engaged in any illegal activity (as defined by Federal
              guidelines).
           x No principal of the Applicant with a 50 percent or greater ownership
              interest is more than sixty (60) days delinquent on child support
              obligations.
           x Applicant does not present live performances of a prurient sexual nature
              or derive directly or indirectly more than de minimis gross revenue
              through the sale of products or services, or the presentation of any
              depictions or displays, of a prurient sexual nature.
           x Applicant does not derive more than one-third of gross annual revenue
              from legal gambling activities.
           x Applicant is not in the business of lobbying.
           x Applicant cannot be a state, local, or municipal government entity and
              cannot be a member of Congress.

       20.   Before submitting the EIDL application through the online portal, the

applicant is advised that “By signing this application, you certify that all information in

your application and submitted with your application is true and correct to the best of

your knowledge, and that you will submit truthful information in the future.” Further,

the applicant is provided a warning that states:
         2:20-mj-07098-EIL # 1     Page 7 of 12



              WARNING: Whoever wrongfully misapplies the proceeds of
              an SBA disaster loan shall be civilly liable to the
              Administrator in an amount equal to one-and-one half times
              the original principal amount of the loan under 15 U.S.C.
              636(b). In addition, any false statement or misrepresentation
              to SBA may result in criminal, civil or administrative
              sanctions including, but not limited to: 1) fines and
              imprisonment, or both, under 15 U.S.C. 645, 18 U.S.C. 1001, 18
              U.S.C. 1014, 18 U.S.C. 1040, 18 U.S.C. 3571, and any other
              applicable laws; 2) treble damages and civil penalties under
              the False Claims Act, 31 U.S.C. 3729; 3) double damages and
              civil penalties under the Program Fraud Civil Remedies Act,
              31 U.S.C. 3802; and 4) suspension and/or debarment from all
              Federal procurement and non-procurement transactions.
              Statutory fines may increase if amended by the Federal Civil
              Penalties Inflation Adjustment Act Improvements Act of
              2015.

Additionally, by clicking on a box on the webpage, the applicant would “hereby certify

UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED STATES that

the above is true and correct.”

       21.   Based on the information provided, the SBA approved an EIDL

application for Roniesha L. Green in the amount of $46,300 on July 15, 2020, and

assigned Roniesha L. Green’s approved loan as loan number ending in 081-04.

       22.   On July 17, 2020, the U.S. Treasury disbursed $46,300 to Roniesha L.

Green’s Busey Bank account ending in 586 via electronic wire transfer.

       23.   On July 20, 2020, Roniesha L. Green attempted to withdraw funds from

her account to which the EIDL proceeds were deposited. During that time, Roniesha L.

Green informed Busey Bank tellers that the loan proceeds were to be used to purchase a

car as a gift. After Busey Bank employees asked Roniesha L. Green for documentation

regarding her business, Roniesha L. Green provided a letter from the U.S. Department
         2:20-mj-07098-EIL # 1       Page 8 of 12



of Treasury dated July 20, 2020, addressed to Roniesha L. Green with an address of the

1900 block of N. Gebhart Court in Decatur, Illinois. That letter indicated that the U.S.

Department of Treasury assigned Roniesha L. Green Employer Identification Number

(EIN) 85-XXXXXXX.

       24.   Law enforcement agents confirmed that the same EIN assigned to

Roniesha L. Green was applied for on July 20, 2020. When applying for the EIN, the

applicant indicated that that business operations date was July 2020.

       25.   Roniesha L. Green informed employees of Busey Bank that her company

is an Illinois organization, “Roniesha Green, LLC.” However, law enforcement

confirmed that, as of July 15, 2020, the Illinois Secretary of State’s office, which is

responsible for maintaining records of business entities organized under the laws of the

State of Illinois, did not have any record of “Roniesha Green, LLC” being registered in

Illinois as a Limited Liability Company.

       26.    Roniesah Lashae Green is a Decatur, Illinois, resident with the same social

security number matching those used in EIDL Application ID 3307556986 and

Application ID 3308475963. Roniesha Lashae Green has a birthdate of December 1998,

making her 21 years old. Roniesha Lashae Green also arrested on September 25, 2019,

for domestic battery from the same address at the 1900 block of N. Gebhart Court in

Decatur, Illinois, as was identified in the July 20, 2020, letter from the U.S. Treasury

Department. In investigating that domestic battery incident, law enforcement received

information that Roniesha Lashae Green worked as a server in a Tex/Mex restaurant.

During that September 2019 arrest, Roniesha Lashae Green told law enforcement that
         2:20-mj-07098-EIL # 1      Page 9 of 12



she stayed with her sister at the same address on the 800 block of W. Wood Street in

Decatur, Illinois, as identified in the EIDL application.

       27.   On March 11, 2020, law enforcement responded to the same address at the

1900 block of N. Gebhart Court in Decatur, Illinois, as was identified in the July 20, 2020,

letter from the U.S. Treasury Department. There, Roniesha Lashae Green’s husband

explained that the two were separated and that Roniesha Lashae Green damaged his

vehicle. Roniesha Lashae Green’s husband further explained that he knew Roniesha

Lashae Green to resided at the same address on the 800 block of W. Wood Street in

Decatur, Illinois, as identified in the EIDL applications.

       28.   Both of Roniesha Green’s EIDL applications (Application ID 3307556986

and Application ID 3308475963) identify her business established date as December 20,

2018, and list her gross revenue as $120,000. Both applications also list her loss of rental

property income due to the COVID-19 pandemic as $5,000. Both applications also list

Roniesha Green’s total sale of goods and merchandise in the preceding 12 months (or in

all of 2019) was $7,500. Despite claiming in 2020 her business, which was started in

December 2018, had gross revenue of $120,000, a business that lost $5,000 due to the

pandemic, and the ability to employ ten people, the Circuit Court for Macon County

found on October 2, 2019, in case number 2019 CM 694 that Roniesha Green was

indigent.

       29.   Despite the fact that Roniesha Green’s EIDL June 30, 2020, application

(Application ID 3307556986) claimed ten employees and her July 3, 2020, application

(Application ID 3308475963) also claiming ten employees, the Employer Identification
        2:20-mj-07098-EIL # 1      Page 10 of 12



Number produced by Roniesha Green to Busey Bank was dated July 20, 2020, after the

application was made.

      30.   The same IP address used to complete Roniesha Green’s applications

submitted Brianna Workman’s application that represented that Brianna Workman’s

sole proprietorship was established on June 10, 2018, and also had a gross revenue of

$120,000. Workman’s EIDL application represented that her business lost rental

property income due to the COVID-19 pandemic in the amount of $4,500. Workman’s

application also identified the total sale of goods and merchandise in the preceding 12

months (or in all of 2019) as $6,500. Despite the fact that Workman’s business also

claimed to employ ten people, the Macon County Court found on January 28, 2019, in

case number 2017 CM 267 that the Brianna Workman was indigent.

      31.   On July 21, 2020, a special agent with the U.S. Secret Service spoke with

Roniesha Lashae Green over the phone regarding her EIDL. The U.S. Secret Service

special agent told Ms. Green that there was an investigation into the EIDL and the two

agreed to meet on Friday, July 24, 2020, to discuss the loan. Thereafter, Ms. Green called

Busey Bank and misrepresented the content of that call with the U.S. Secret service

agent. In speaking with representatives with Busey Bank, Ms. Green claimed that the

U.S. Secret Service special agent told Ms. Green that there was no problem with the loan

and that the funds could be unfrozen and released to Ms. Green. That does not

accurately describe the information relayed from the U.S. Secret Service special agent to

Ms. Green.
        2:20-mj-07098-EIL # 1      Page 11 of 12



                              Timeliness of Information

      32.   The Busey Bank Fraud Manager was notified of the ongoing investigation

into the U.S. Currency held in the name Roniesha L. Green on July 20, 2020. As of July

21, 2020, the Busey Bank Fraud Manager state that the funds received into Roniesha L.

Green’s account in the amount of $46,300 from the U.S. Treasury has been frozen

pending further direction from the U.S. Secret Service, but would have to be released at

5:00 p.m. on July 22, 2020. Based on my training, experience, and the information

provided, I believe the $46,300 proceeds from the EIDL is currently located in the Busey

Bank account ending in 586 under the name Roniesha L. Green.
2:20-mj-07098-EIL # 1   Page 12 of 12




                               s/ John R. Brady




                            s/ Eric I. Long
